DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination, Applicant Amendment and Arguments filed on 24 November, 2020.
Claims 1-5, 7, 11-13, 16-19, 21-24 are pending for examination. Claims 6, 8-10, 14-15 and 20 were cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November, 2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
Claims 1, 3, 13, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Synytskyy et al. (US Pub. 2013/0067089 A1) in view of Hoenninger et al. (US Patent. 6,260,058 B1), and further in view of Saxe et al. (US Pub. 2012/0198461 A1), Gokhale et al. (US Patent. 9,128,883 B2) and CABRERA (US Pub. 2013/0310056 A1).
Synytskyy, Gokhale and CABRERA were cited in the previous Office Action.
Saxe was cited in the PTO-892 on 03/18/2020.

As per claim 1, Synytskyy teaches the invention substantially as claimed including: A method implemented in a distributed system (Synytskyy, Fig.1; [0007] lines 2-3, an embodiment practiced in a distributed computing environment including a cluster), comprising: 
receiving a first resource application,  the first resource application being one of a plurality of resource applications (Synytskyy, [0022] lines 2-8, reassigning the applications 106 hosted on those nodes 104 to other nodes 104 which are running…one or more of the applications 106-1, 106-2 and/or 106-3 (as including first resource application of a plurality of resource applications) could be moved to one or more of the other nodes 104-2 and/or 104-3 on the cluster 102 (as node 104-2 receives first resource application), and a respective resource application of the plurality of resource applications having a respective resource demand, a respective priority interval, and a respective priority level, the first resource application including first resource demand information and first job priority information of a job, the first job priority information including a first priority level and a first priority interval including the first priority level (Synytskyy, [0021] lines 6-8, Each of these applications needs some computing resources like CPU and memory on the host computer, IOPS (I/O operations per second for the storage), network bandwidth, etc; [0032] lines 7-12, resources required by an application (either a preemptor or a preemptee) could be determined based on a static configuration specified as part of the applications configuration. For example, a developer may specify what resources and how much of those resources an application needs to run; [0025] lines 4-5, applications may be given a relative rank to all other running applications in the cluster 102; [0026] lines 2-5, priorities may be specified by assigning an application (as first application) to a priority group (as priority interval), where each group has a different level of priorities (as a first priority interval including the first priority level). For example, there could be four priorities: low, medium, high and very high; also see [0047] lines 3-7, This can be based on an absolute priority rating. In an alternative embodiment, this may be based on categorizations of priority, such as in the example above with categories of low, medium, high and very high [Examiner noted: each resource applications (including first resource application) is assigned to a priority group (as priority interval), each priority group has different priority level, and each resource application (including first resource application including resource needs (as resource demand information)]);  
determining, according to the first resource demand information of the first resource application, whether remaining resources in the distributed system meet the first resource application (Synytskyy, [0031] lines 1-3, identifying when if sufficient resources to start an application 106 on a node 104 are available; also see [0032] lines 7-12, resources required by an application (either a preemptor or a preemptee) could be determined based on a static configuration specified as part of the applications configuration. For example, a developer may specify what resources and how much of those resources an application needs to run; [Examiner noted: determining/identifying based on application’s resource demand information if the sufficient resources are available for the first application to run]); 
checking, in an allocated resource application queue, allocated resource applications having job priorities in priority intervals lower than the first priority interval of the first resource application in response to determining that the remaining resources in the distributed system do not meet the first resource application, the allocated resource applications being resource applications that have been completely or partially allocated with resources (Synytskyy, [0023] lines 2-4, the cluster 102 may be able to preempt lower priority applications 106 by shutting them down thereby freeing enough computing resources to be able to run the higher priority applications 106; [0036] lines 2-6, An ApplicationHostingModule 502 in a node determines (as illustrated at 504) that an application cannot start on a node due to insufficient resources. The ApplicationHostingModule 502 can determine if the application can be a preemptor; [0037] lines 1-5, The ApplicationHostingModule 502 can obtain a list of applications (as allocated resource application queue) that can be preempted by querying the PreempteeIdentificationModule 506 which returns a minimal set of lowest priority applications to be preempted to free up enough resources to start the preemptor; also see [0047] lines 1-7, the one or more other application are selected to be shut down based on having a priority that is lower than the first application. This can be based on an absolute priority rating. In an alternative embodiment, this may be based on categorizations of priority, such as in the example above with categories of low, medium, high and very high (as based on priority interval is lower than the first resource application)); 
stopping checking/preempting when the available resources meet the first resource application (Synytskyy, [0037] lines 9-11, it could preempt a given fixed count of applications and keep preempting applications until it frees up sufficient resources); and
 allocating the available resources to the first resource application (Synytskyy, [0023] lines 2-4, the cluster 102 may be able to preempt lower priority applications 106 by shutting them down thereby freeing enough computing resources to be able to run the higher priority applications 106 (as the available resources are allocated to the first resource application due to the preemption)).

	Synytskyy fails to specifically teach wherein job priorities are clustered into different priority intervals according to a set dimension, the respective priority interval including at least two priority levels and determining not to preempt or traverse an allocated resource application having the first priority interval and a second priority level lower than the first priority level of the first resource application.

	However, Hoenninger teaches wherein job priorities are clustered into different priority intervals (Hoenninger, Fig. 9a, G1, G2, G3, G4 and G5; Col 11, lines 38-46, This situation is illustrated in FIG. 9a, where the tasks and their respective priorities are represented by a line on a priority scale. The tasks are divided into priority groups G1-G5. Priority group G1 consists of those tasks that have the same priority level 1. Priority group G2 consists of tasks having a priority of 2 to 6. Priority group G3 consists of tasks having a priority of 7. Priority group G4 consists of tasks having a priority of 8. Priority group G5 concerns all tasks having a priority of 9 to 11), and 
determining not to preempt or traverse an allocated resource application having the first priority interval and a second priority level lower than the first priority level of the first resource application (Hoenninger, Fig. 10; Fig. 11b, Col 11, lines 54-64, a request for a task from priority group G2 appears during the processing of a task from the same priority group G2, the task being run at that time is not interrupted directly but instead is interrupted only after processing of the subtask being processed. However, if a task of priority group G1 is in the "computing" state and there is a request for processing a task from priority group G2, the task being run at the time is interrupted immediately (preemptively). For example, if a task of priority group G2 is in the "computing" state and there is a request for processing a task of priority group G4, the A higher-priority task from priority group G5 cannot immediately interrupt a lower-priority task from the same priority group G5; also see Col 4, lines 23-28, they can preemptively interrupt any lower-priority task from any groups. This permits a differential treatment of the tasks of an application with regard to sequencing control in accordance with their different real-time requirements. Thus the demand for computer resources can also be minimized).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy with Hoenninger because Hoenninger’s teaching of grouping the different priorities into different priority group and only performing the preemption on lower priority group would have provided Synytskyy’s system with the advantage and capability to improve the system resource utilization which enhance the efficiency and performance. 

Synytskyy and Hoenninger fail to specifically teach wherein job priorities are clustered into different priority intervals according to a set dimension, the respective priority interval including at least two priority levels.

However, Saxe teaches wherein job priorities are clustered into different priority intervals according to a set dimension, the respective priority interval including at least two priority levels (Saxe, [0043] lines 1-12, the criticality level may be based on whether the priority value is greater than or less than one or more predefined threshold scale of 1 to 20. The predefined threshold values may be 7 and 14 in the example…when a thread is assigned a priority value greater than 14 (as job priority), the thread has a high criticality level. When a thread is assigned a priority value greater than 7 and less than 14, the thread has a medium criticality level in the example. When a thread is assigned a priority value less than 7, the thread has a low criticality level; [Examiner noted: the job priorities are cluster into different priority interval (high, medium and low) based on set of dimension (threshold value), and every priority interval (respective priority interval) including multiple priority levels (priority value: 1-6, 7-14, and 15-20)]). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy and Hoenninger with Saxe because Saxe’s teaching of clustering/grouping different levels of priority into different priority intervals according to the threshold values (as set of dimension) would have provided Synytskyy and Hoenninger’s system with the advantage and capability to allow the system easily determining the importance level of different tasks which improving the system efficiency. 

Synytskyy, Hoenninger and Saxe disclose checking, but fail to specifically teach it is sequentially traversing, in an allocated resource application queue, and forming traversed resource applications by using traversed allocated resource applications; using a sum of system resources occupied by the traversed resource applications plus the remaining resources as available resources. 

However, Gokhale teaches sequentially traversing, in an allocated resource application queue (Gokhale, Col 9, lines 18-24, They remain in the holding area until the resource allocation system has walked the queue (as allocated resource application queue) and returns to the top of the queue (as sequentially traversing)…the resource allocation system starts afresh and may satisfy highest priority job requests with all available resources [Examiner noted: sequentially traversing the allocated resource application queue and make sure the resource satisfy highest priority job request]);
forming traversed resource applications by using traversed allocated resource applications (Gokhale, Col 9, lines 31-37, This can happen as the system is traversing the plan when a particular request completes that releases resources that caused a request earlier in the plan to be postponed. when resource are released by a request, the resource allocation system may place these resources into a temporary resource holding area so that they are not yet available to subsequent requests in the plan [Examiner noted: since the resource has been released, the traversed application has been released too, and this released application become traversed resource applications]); 
using a sum of system resources occupied by the traversed resource applications plus the remaining resources as available resources (Gokhale, Col 9, lines 20-24, the resource allocation system starts afresh and may satisfy highest priority job requests with all available resources, including those that had been freed up while walking the queue and placed temporarily in the holding area [Examiner noted: The system is using all (as sum) the available resources (including the resource that 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy, Hoenninger and Saxe with Gokhale because Gokhale’s teaching of sequentially traversing the allocated resource, forming the temporary resource holding area and using the sum of system resource as available resource for performing the tasks would have provided Synytskyy, Hoenninger and Saxe’s system with the advantage and capability to improve the allocation of resources which enable more jobs to be performed within a particular time window in order to improve the system performance (Gokhale, Col 3, lines 5-7, see improving the allocation of resources enables more jobs to be performed).

Synytskyy, Hoenninger, Saxe and Gokhale fail to specifically teach determining, every time one of the allocated resource applications is traversed, whether the available resources meet the first resource application.

However, CABRERA teaches determining, every time one of the allocated resource applications is traversed, whether the available resources meet the first resource application (CABRERA, Fig. 4, 154, 156, Yes 158, No 160, does network B have lower priority than Network A? Yes, 164 are sufficient resource? Yes provide the requested service, No 166; [0027] lines 2-10, look for services that belong to vendor A that are configured as preemption-vulnerable in order to free resources for the new lowest allocation and retention priority (ARP) are terminated first in order to free resources to be afforded to VS A. Once sufficient resources are freed, the services requested by VS A are provided to VS A by the RAN C. [Examiner noted: determining every time the one of the preemption-vulnerable services (as allocated resource application) in the list is traversed that meets the resource requirement of VS A, and stopping traversing the list of preemption-vulnerable services (see Fig. 4, 164, Yes, No to 166)].

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy, Hoenninger, Saxe and Gokhale with CABRERA because CABRERA’s teaching of checking every time once the resource has been released and determining whether this resource is meeting with the resource request would have provided Synytskyy, Hoenninger, Saxe and Gokhale’s system with the advantage and capability to increase the resource allocation speed which improving the processing speed of the higher priority tasks.

As per claim 3, Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA teach the invention according to claim 1 above. CABRERA further teaches continuing traversing, when the available resources do not meet the first resource application, until the available resources meet the first resource application (CABRERA, Fig. 4, 154, 156, Yes 158, No 160, does network B have lower priority than Once sufficient resources are freed, the services requested by VS A are provided to VS A by the RAN C; [0033] lines 8-13, If there are not sufficient resources allocated to network B available, preemption-vulnerable services provided to a subscriber of vendor B are preempted (step 166), and the freed resources are utilized to provide the requested service to the visiting first subscriber (step 158). [Examiner noted: determining every time the one of the preemption-vulnerable services (as allocated resource application) in the list is traversed that meets the resource requirement of VS A, and stopping traversing the list of preemption-vulnerable services (see Fig. 4, 164, Yes, No to 166) until meet the request]).

As per claim 13, Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA teach the invention according to claim 1 above. Hoenninger teaches wherein each of the priority intervals includes determined priority level (Hoenninger, Fig. 9a, G1, G2, G3, G4 and G5; Col 11, lines 38-46, This situation is illustrated in FIG. 9a, where the tasks and their respective priorities are represented by a line on a priority scale. The tasks are divided into priority groups G1-G5. Priority group G1 consists of those tasks that have the same priority level 1. Priority group G2 consists of tasks having a priority Saxe teaches the priority intervals includes determined priority levels (Saxe, [0043] lines 1-12, the criticality level may be based on whether the priority value is greater than or less than one or more predefined threshold values…the priority value is defined according to a scale of 1 to 20. The predefined threshold values may be 7 and 14 in the example…when a thread is assigned a priority value greater than 14 (as job priority), the thread has a high criticality level. When a thread is assigned a priority value greater than 7 and less than 14, the thread has a medium criticality level in the example. When a thread is assigned a priority value less than 7, the thread has a low criticality level).

As per claim 17, Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA teach the invention according to claim 1 above. Gokhale further teaches wherein the allocated resource queue is a set of allocated resource applications that are arranged according to a sequence of the job priorities (Gokhale, Col 3, lines 8-10, the resource allocation system begins with an ordered plan for matching requests to resources that is sorted by priority; Col 9, lines 31-34, This can happen as the system is traversing the plan when a particular request completes that releases resources that caused a request earlier in the plan to be postponed).

As per claim 18, it is a one or more memories storing thereon computer-readable instruction claim of claim 1 above. Therefore, it is rejected for the same reason as claim one or more memories in a distributed system, the one or more memories storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising (Synytskyy, Claim 12, lines 1-5, In a distributed computing environment comprising a cluster, the cluster comprising a plurality of nodes, a computer readable medium comprising computer executable instructions that when executed by one or more processors, cause the following to be performed).

As per claim 19, it is an electronic device claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Synytskyy further teaches An electronic device implemented in a distributed system (Synytskyy, Fig.1; [0007] lines 2-3, an embodiment practiced in a distributed computing environment including a cluster) comprising: one or more processors and one or more memories stored thereon a priority-based resource allocation program that, when executed by the processor, performing operations (Synytskyy, [0021] lines 2-8, hosters host a number of applications 106 in a distributed multiple computer system (a cluster 102) instead of having a dedicated computer for each application. In such a system, many applications typically run on each computer (i.e. node 104). Each of these applications needs some computing resources like CPU and memory on the host computer; [0023] lines 2-4, the cluster 102 may be able to preempt lower priority applications 106 by shutting them down thereby freeing enough computing resources to be able to run the higher priority applications 106; also see Claim 12, lines 1-5, In a distributed computing processors, cause the following to be performed).  

As per claim 22, it is an electronic device claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA, as applied to claims 1 and 19 above, and further in view of Spadini (US Pub. 2014/0351562 A1).
Spadini was cited in the previous Office Action.

As per claim 2, Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA teach the invention according to claim 1 above. Synytskyy teaches allocating corresponding resources to the job according to the first resource demand information of the first resource application, in response to determining that the remaining resources meet the first resource application (Synytskyy, [0021] lines 6-8, Each of these applications needs some computing resources like CPU and memory on the host computer, IOPS (I/O operations per second for the storage), network bandwidth, etc (as demand resources); [0032] lines 7-12, resources required by an application (either a preemptor or a preemptee) could be determined based on a static configuration specified as part of the applications configuration. For example, a developer may specify what resources and how much of those resources an application needs to run; 

Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA fail to specifically teach recording the first resource application into the allocated resource application queue as one of the allocated resource applications.
	
However, Spadini teaches recording the first resource application into the allocated resource application queue as one of the allocated resource applications (Spadini, [0012] lines 5-8, Once the resources become available to execute an operation at the temporary queue, the operation is transferred to a scheduler queue where it can be picked for execution).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA with Spadini because Spadini’s 

As per claim 21, it is an electronic device claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above. 

Claims 4-5, 7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA, as applied to claims 1 and 19 respectively above, and further in view of Polk et al. (US Patent. 8,773,998 B2).
Polk was cited in the previous Office Action.

As per claim 4, Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA teach the invention according to claim 1 above. CABRERA teaches wherein determining, every time one of the allocated resource applications is traversed, whether the available resources meet the first resource application further includes (CABRERA, Fig. 4, 154, 156, Yes 158, No 160, does network B have lower priority than Network A? Yes, 164 are sufficient resource? Yes provide the requested service, No 166, and 158; [0027] lines 2-10, look for services that belong to vendor A that are configured as preemption-vulnerable in order to free resources for the new services to be afforded to Once sufficient resources are freed, the services requested by VS A are provided to VS A by the RAN C; [Examiner noted: determining every time the one of the preemption-vulnerable services (as allocated resource application) in the list is traversed that meets the resource requirement of VS A]).

Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA fail to specifically teach allocating partial resources to the first resource application in response to determining that the available resources still do not meet the first resource application after the allocated resource applications having low job priorities are traversed.

However, Polk teaches allocating partial resources to the first resource application in response to determining that the available resources still do not meet the first resource application after the allocated resource applications having low job priorities are traversed (Polk, Col 5, lines 31-44, a technique that enables existing aggregate reservations to be partially preempted by new higher-priority reservations. receives a request to reserve resources for a new reservation that is associated with a priority that is higher than existing reservation… If sufficient unallocated resources are not available on the preempting system to accommodate the new reservation, the preempting system (1) selects an aggregate reservation to be partially preempted [Examiner noted: lower priority resource of application has been 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA with Polk because Polk’s teaching of partially preemption of resource from lower priority request to higher priority request would have provided Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA’s system with the advantage and capability to easily recognize the remaining resources that is needed for the request in order to improve the system efficiency.

As per claim 5, Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA and Polk teach the invention according to claim 4 above. Gokhale further teaches allocating the remaining resources to the first resource application, an unmet part of the first resource application entering a to-be-allocated resource application queue to wait for a next resource allocation (Gokhale, Col 3, line 66 to Col 4, line 3, the newly available resources from the temporary holding area are added back to the general pool of available resources. This helps insure that requests having higher priority with have access to any released resource before lower priority requests [Examiner noted: any released resources (as including unmet part of the resource application) wait for high/low priority request (since these requests are waiting for resource allocation, it would be obvious these requests are in the to-be-allocated resource queue) for allocation the resource]).

As per claim 7, Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA and Polk teach the invention according to claim 4 above. Synytskyy further teaches when the available resources still do not meet the first resource application after the allocated resource applications having low job priorities are checked: keeping system resources occupied by the allocated resource applications unchanged (Synytskyy, [0043] lines 4-8, a determination may be made that certain applications are using certain amounts of resources and that if those resources were freed up by stopping the certain applications, sufficient resources would be available to place the first application. [0045] lines 1-6, determining that even after attempting to shut down or move the one or more other applications, that the first application cannot be placed on the first node. As a result, the method may further include selecting a second node on which to place the first application and thereafter repeating acts of claim 1 except that they are performed on the second node [Examiner noted: if the resource still not sufficient for placing the first application, then keeping the system resource occupied by the allocated applications unchanged that are within the first node]).
In addition, Gokhale teaches the allocated resource applications having low job priorities are traversed (Gokhale, Col 9, lines 16-24, Therefore, when resources are freed up, the resource allocation system places them into a logical holding area. They remain in the holding area until the resource allocation system has walked the queue (as allocated resource application queue) and returns to the top of the queue (as traversing)…the resource allocation system starts afresh and may satisfy highest priority job requests with all available resources), and allocating the remaining resources to the first resource application, an unmet part of the first resource application entering a to-be-allocated resource application queue to wait for a next resource allocation (Gokhale, Col 3, line 66 to Col 4, line 3, the newly available resources from the temporary holding area are added back to the general pool of available resources. This helps insure that requests having higher priority with have access to any released resource before lower priority requests [Examiner noted: any released resources (as including unmet part of the resource application) wait for high/low priority request (since these requests are waiting for resource allocation, it would be obvious these requests are in the to-be-allocated resource queue) for allocation of the resource]).

As per claims 23-24, they are electronic device claims of claims 4-5 respectively above. Therefore, they are rejected for the same reasons as claims 4-5 respectively above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA, as applied to claim 1 above, and further in view of Sankaranarayan et al. (US Patent. 7,284,244 B1) and Coddington (US Pub. 2017/0010986 A1).
Sankaranarayan and Coddington were cited in the previous Office Action.

As per claim 11, Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA teach the invention according to claim 1 above. Synytskyy teaches the respective resource application includes a respective job priority (Synytskyy, [0025] lines 4-5, applications may be given a relative rank to all other running applications in the cluster 102; [0026] lines 2-5, priorities may be specified by assigning an application to a priority group, where each group has a different level of priorities. For example, there could be four priorities: low, medium, high and very high). In addition, Gokhale teaches the respective job priority is a quantity of priority levels defined by a user (Gokhale, Col 3, lines 11-13, an administrator may determine which items are most import and give those items a higher priority).

Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA fail to specifically teach the respective resource application includes a respective resource application name, a respective resource application volume and a respective resource application quantity; the respective resource application name is a label name of the respective resource application; the respective resource application quantity is a quantity of the respective resource application volume that the respective resource application applies for; and the respective job priority is a quantity of priority levels defined by a user.
	
However, Sankaranarayan teaches the respective resource application includes a respective resource application name (Sankaranarayan, Col 5, lines 6-7, One application might specify bandwidth requirements that consume 20% of the existing USB bandwidth (the bandwidth as resource application label name that required for processing)), a respective resource application volume, amounts of those resources that are needed (resource required and amounts of resource needed as volume)), and a respective resource application quantity (Col 9, lines 37-42, Each resource descriptor 126 represents an instance of a resource required by a resource consumer to perform task…quantity of resource needed), 
the respective resource application name is a label name of the respective resource application (Sankaranarayan, Col 5, lines 6-7, One application might specify bandwidth requirements that consume 20% of the existing USB bandwidth (the bandwidth as resource application label name that required for processing)); 
the respective resource application quantity is a quantity of the respective resource application volume that the respective resource application applies for (Sankaranarayan, Col 9, lines 26-30, the first configuration 124(1) contains…corresponding resource providers that control the resource required to perform the task and to specify the amounts of those resources that are needed; Col 9, lines 37-42, Each resource descriptor 126 represents an instance of a resource required by a resource consumer to perform task…quantity of resource needed). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA with Sankaranarayan because Sankaranarayan’s teaching of different applications (resource applications) have 
	
Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA and Sankaranarayan fail to specifically teach the respective resource application volume is a minimum resource occupation needed for running the job corresponding to the respective resource application.
	
	However, Coddington teaches the respective resource application volume is a minimum resource occupation needed for running the job corresponding to the respective resource application (Coddington, [0022] lines 2-4, requestors may only need to request the minimum resources that may (potentially) be required to perform a task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA and Sankaranarayan with Coddington because Coddington’s teaching of requesting minimum resource that needed for performing the task would have provided Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA and Sankaranarayan’s system with the advantage and capability .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA, Sankaranarayan and Coddington, as applied to claim 11 above, and further in view of Fetterman et al. (US Pub. 2013/0311686 A1).
Fetterman was cited in the previous Office Action.

As per claim 12, Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA, Sankaranarayan and Coddington teach the invention according to claim 11 above. Gokhale further teaches a higher priority level indicates that a corresponding job is more important and a corresponding resource application should be met more preferentially (Gokhale, Col 3, line 66 to Col 4, line 3, the newly available resources from the temporary holding area are added back to the general pool of available resources. This helps insure that requests having higher priority with have access to any released resource before lower priority requests).

Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA, Sankaranarayan and Coddington fail to specifically teach when priority levels are the same, a resource application submitted earlier in a time sequence is met more preferentially.

when priority levels are the same, a resource application submitted earlier in a time sequence is met more preferentially (Fetterman, [0084] lines 7-11, When a common resource is deemed to be a scarce resource, priority access to the scarce resource may be given to existing older TOQ entries and any associated prescheduled replay operations rather than younger TOQ entries associated with recently dispatched access requests).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA, Sankaranarayan and Coddington with Fetterman because Fetterman’s teaching of resource allocation to the request that submitted earlier would have provided Synytskyy, Hoenninger, Saxe, Gokhale, CABRERA, Sankaranarayan and Coddington’s system with the advantage and capability to be more effectively to access a common resource (Fetterman, [0007], see more effective way).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA, as applied to claim 1 above, and further in view of Chin et al. (US Pub. 2015/0143381 A1).
Chin was cited in the previous Office Action.

As per claim 16, Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA teach the invention according to claim 1 above. Synytskyy further teaches Checking, the allocated resource applications having the job priorities in priority intervals lower than the first priority interval of the first resource application (Synytskyy, [0023] lines 2-4, the cluster 102 may be able to preempt lower priority applications 106 by shutting them down thereby freeing enough computing resources to be able to run the higher priority applications 106; [0036] lines 2-6, An ApplicationHostingModule 502 in a node determines (as illustrated at 504) that an application cannot start on a node due to insufficient resources. The ApplicationHostingModule 502 can determine if the application can be a preemptor; [0037] lines 1-5, The ApplicationHostingModule 502 can obtain a list of applications (as allocated resource application queue) that can be preempted by querying the PreempteeIdentificationModule 506 which returns a minimal set of lowest priority applications to be preempted to free up enough resources to start the preemptor; also see [0047] lines 1-7, the one or more other application are selected to be shut down based on having a priority that is lower than the first application. This can be based on an absolute priority rating. In an alternative embodiment, this may be based on categorizations of priority, such as in the example above with categories of low, medium, high and very high).
In addition, Gokhale teaches when checking, it is traversing in the allocated resource application queue (Gokhale, Col 9, lines 16-24, Therefore, when resources are freed up, the resource allocation system places them into a logical holding area. They remain in the holding area until the resource allocation system has walked the queue (as allocated resource application queue) and returns to the top of the queue (as sequentially traversing)…the resource allocation system starts afresh and may satisfy highest priority job requests with all available resources).

Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA fail to specifically teach when traversing, it is according to a sequence of the job priorities of the allocated resource applications from low to high.

However, Chin teaches when traversing, it is according to a sequence of the job priorities of the allocated resource applications from low to high (Chin, [0045] lines 2-6, workload scheduler program 400 assigns a rank to tasks scheduled on resources, corresponding to the position of the running task within the tree structure, such that leaf sessions and tasks have a less important ranking, and are preempted first (as according from low to high).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA with Chin because Chin’s teaching of preemption of resources based on the priority ranking from low to high would have provided Synytskyy, Hoenninger, Saxe, Gokhale and CABRERA’s system with the advantage and capability to ensure the resources of the lowest priority task will be preempt first which improving the resource utilization and system efficiency.


Response to Arguments  
In the remark Applicant’s argue in substance: 


(b), Synytskyy, Gokhale and CABRERA fails to teach or fairly suggest "determining not to preempt or traverse an allocated resource application having the first priority interval and a second priority level lower than the first priority level of the first resource application" as recited in amended claim 1.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out Synytskyy clearly teaches the "priority interval" and "priority level”. For example, Synytskyy teaches a mechanism that priorities are specified by assigning the application to a priority group, and each group has a different level of priorities. Since the each priority group has different levels of the priorities, therefore Synytskyy clearly teaches a first priority interval including the first priority level (see Synytskyy [0025] lines 4-5, applications may be given a relative rank to all other running applications in the cluster 102; [0026] lines 2-5, priorities may be specified by assigning an application (as first application) to a priority group (as priority interval), where each group has a different level of priorities (as a first priority interval including the first priority level). For example, there could be four priorities: low, medium, high and very high; also see [0047] lines 3-7, This can be based on an absolute priority rating. In an alternative embodiment, this may be based on categorizations of priority, such as in the example above with categories of low, medium, high and very high).
wherein job priorities are clustered into different priority intervals (Hoenninger, Fig. 9a, G1, G2, G3, G4 and G5; Col 11, lines 38-46, This situation is illustrated in FIG. 9a, where the tasks and their respective priorities are represented by a line on a priority scale. The tasks are divided into priority groups G1-G5. Priority group G1 consists of those tasks that have the same priority level 1. Priority group G2 consists of tasks having a priority of 2 to 6. Priority group G3 consists of tasks having a priority of 7. Priority group G4 consists of tasks having a priority of 8. Priority group G5 concerns all tasks having a priority of 9 to 11), and Saxe (cited in the PTO-892 on 03/18/2020) teaches wherein job priorities are clustered into different priority intervals according to a set dimension, the respective priority interval including at least two priority levels (Saxe, [0043] lines 1-12, the criticality level may be based on whether the priority value is greater than or less than one or more predefined threshold values…the priority value is defined according to a scale of 1 to 20. The predefined threshold values may be 7 and 14 in the example…when a thread is assigned a priority value greater than 14 (as job priority), the thread has a high criticality level. When a thread is assigned a priority value greater than 7 and less than 14, the thread has a medium criticality level in the example. When a thread is assigned a priority value less than 7, the thread has a low criticality level). 

As to point (b), see paragraphs [5-6] for 103 rejection above, Examiner used Hoenninger for teaching determining not to preempt or traverse an allocated resource application having the first priority interval and a second priority level lower than the first priority level of the first resource application (Hoenninger, Fig. 10; Fig. 11b, Col 11, lines 54-64, a request for preemptively)…A higher-priority task from priority group G5 cannot immediately interrupt a lower-priority task from the same priority group G5; also see Col 4, lines 23-28, they can preemptively interrupt any lower-priority task from any groups. This permits a differential treatment of the tasks of an application with regard to sequencing control in accordance with their different real-time requirements. Thus the demand for computer resources can also be minimized). Please refer to the rejection under 35 U.S.C. 103 above.
For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195